Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The examiner has not checked the specification to the extent necessary to determine the presence of all possible minor errors (grammatical, typographical and idiomatic).  Cooperation of the applicant(s) is requested in correcting any errors of which applicant(s) may become aware of in the specification, in the claims and in any future amendment(s) that applicant(s) may file.
Applicant(s) is also requested to complete the status of any copending applications referred to in the specification by their Attorney Docket Number or Application Serial Number, if any.
The status of the parent application(s) and/or any other application(s) cross-referenced to this application, if any, should be updated in a timely manner.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.


Claim 2 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  
Claim 2 recites a calcination step that does not happen.  However, as the independent claim is specific to the recitation of two calcination steps being the only calcination steps in the claimed process, any additional calcination step is already excluded from the scope of the independent claim, and thus claim 2 fails to further limit the subject matter of the claims from which it depends.
Based on the above analysis, it should further be noted that in any finding of allowability with respect to claims 1, 3, 5, 8, 10, 12, 14, 16, claims 2, 4, 6, 9, 11, 13, 15 and 17 respectively will then be rejected as substantial duplicates of claims 1, 3, 5, 8, 10, 12, 14 and 16.
With respect to this rejection, applicant asserts that it recites with more specificity actions which will not be done in independent claim 1.  This line of reasoning is not convincing.  Claim 1 as represented already excludes any other calcining steps during (a)-(i), with the exception of steps (d) and (e)  As a result, claim 1 is already limited to “not calcining” the catalyst between steps (f) and (g).

Claims 16-21 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject 

Claims 16-21 fail to further limit the claimed process for making a catalyst as claimed herein.  
 Further contact with a feedstock is a method of use limitation that does not limit the method for making the catalyst composition.  In the event that these claims are properly rewritten as hydrocarbon conversion process claims, they will be subject to restriction, as the applicant has already had an action on the merits with respect to the method for making the composition.

Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.


The examiner notes the removal of the words “aromatization catalyst” in the preamble of claim 1, but this does not obviate the rejection.  It is still clear that claim 1 produces a catalyst subsequent to the final calcination step and it is still clear that the introduction of a hydrocarbon to the catalyst is a step for using the catalyst, not a step for making it.



The rejection of claims 16-21 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out 


The rejection of claims 1-21 under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement has been obviated by the amendment to the claims filed on April 8, 2021.  

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

The rejection of claims 1-21 under 35 U.S.C. 103 as being unpatentable over US 4,458,025 to Lee et al. has been obviated.  The Lee et al. reference supplies halides only in combination with the platinum (i.e. platinum halide) and the art appears to indicate that little halide sites on the zeolite from such a treatment.  Moreover, the reference includes a number of treatment steps (washing in the presence of sodium removal agents) followed with additional calcination each time after these sodium removal steps.  These all appear prior to the platinum impregnation, whereas the instant  claims require only a single calcination of the green extrudate prior to platinum impregnation.

Claims 1-21 are rejected under 35 U.S.C. 103 as being unpatentable over US 6,207,042 to Holtermann et al.
Holtermann et al. disclose a process for making a platinum and halide containing zeolite L catalyst, wherein the catalyst base is provided by a process of making a catalyst base with binder, zeolite, water and extrusion aid, followed by extrusion and washing of the extrudate.  The resultant material is dried and calcined.  The material may be further washed and calcined again, which is discussed in some of the examples, but is thus not required, and it also before incorporating platinum and halides.  Subsequently, the platinum and halogen containing compounds are incorporated (both fluoride and chloride may be employed) into the base to produce the final catalyst composition, substantially the process claimed in the instant application.  For example, 2A and 2B demonstrate this required process in the Holtermann et al. examples.  The impregnating compounds are suggested by the Holtermann et al. disclosure.  This produced material is dried and calcined (required second calcination), consistent with the instantly claimed process. These are the only two calcination steps indicated by Holtermann et al. to be critical. The material may be contacted with a feedstock for a reforming process. Regarding the conditions of the aromatic production process claimed herein, such are being accorded little weight as they are known in the hydrocarbon conversion art and fairly shown by Holtermann et al. in Table 1 (as reforming is known to include dehydrocyclization, aromatic product will be a portion of the hydrocarbons produced).  Furthermore, these limitations do not further define the process of making the catalyst;  therefore they are not properly limiting.    Based on the 
Accordingly, the only difference between the instant claims and the reference disclosure is one of scope, in that the reference may calcine a third time (for example if the platinum and halides are introduced separately) rather than the two calcinations required by the instant claims. Any other calcination steps, however, are extraneous to the patented process as specified in Examples 2A and 2B.  However, selection of the claimed sequence is clearly rendered obvious by the reference indication that the catalyst is calcined in accordance with the instant claims, and the intervening calcination described by Holtermann et al. is considered to be optional based on the reference use of may or preferably be calcined. The entire document is highly relevant, but see columns 5-8 and 12-13 and the examples in particular, wherein the multiple variations in the orders of washing, impregnation, vacuum drying and calcination are discussed.
The limitations of all claims have been considered and are deemed to be within the purview of the prior art.


The Khare reference is considered to disclose the intermediate calcination step precluded by the instant claims as an optional calcination.  However, in view of the examples each requiring a recalcination subsequent to washing and preliminarily to impregnation, it is considered that the artisan armed with this reference disclosure would not be likely to omit this step.

Response to Arguments
Applicant's arguments filed April 8, 2021 have been fully considered but they are not persuasive to the extent set forth hereinabove.

With respect to the Holtermann et al. rejection, applicant argues that Holtermann require and direct the artisan to employ three calcinations so as to increase cycle length and decrease fouling. Applicant implies that halide reduction is caused by calcination. This line of reasoning and why such would discourage an artisan  is not convincing, nor understood.  The paragraph selected by applicant states that the retained chloride is a problem after start-up, not upon production of the catalyst.  Furthermore, applicant indicates that the as impregnated catalysts after calcination contain less halide, and after start-up contain even less halide, which is indicated to be extremely preferred.  This is the opposite of applicant’s assertions. The remainder of the reference indicates that the improvements in cycle length and reduced fouling are directed to the number of washing steps and where they occur.  Applicant argues that the most preferred catalyst . 

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELIZABETH D WOOD whose telephone number is (571)272-1377.  The examiner can normally be reached on M-F, 730 am-3 pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Coris Fung, can be reached on 571-270-5713.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ELIZABETH D WOOD/Primary Examiner, Art Unit 1732                                                                                                                                                                                                        

/E.D.W/Primary Examiner, Art Unit 1732